Citation Nr: 0617020	
Decision Date: 06/09/06    Archive Date: 06/26/06

DOCKET NO.  00-21 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for right shoulder 
disability claimed as secondary to service connected 
musculoskeletal disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel


INTRODUCTION

The veteran served from March 1944 until December 1944.  This 
case comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2001 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In that decision, the RO denied 
the claim of entitlement to service connection for 
degenerative joint disease of the right shoulder as secondary 
to the service connected right knee disability with 
osteomyelitis of the right leg.  In September 2002, the 
undersigned Veterans Law Judge conducted a travel board 
hearing regarding the issue on appeal. 


FINDING OF FACT

The preponderance of the evidence demonstrates that the right 
shoulder disability was not caused or aggravated by the 
veteran's musculoskeletal disabilities.


CONCLUSION OF LAW

Right shoulder disability is not proximately due to or the 
result of service connected musculoskeletal disabilities.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

The veteran contends that her right shoulder disability is 
causally related to her service connected musculoskeletal 
disabilities.

Service connection is established for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active service.  38 U.S.C.A. § 1110 (West 2002).  
Service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
a service connected disease or injury.  38 C.F.R. § 3.310(a) 
(2005).  Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service 
connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  Secondary service connection claims are separate and 
distinct from direct service connection claims.  Harder v. 
Brown, 5 Vet. App. 183 (1993).

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
evaluating service connection claims, the Board shall 
consider all information, including lay and medical evidence 
of record. When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Board shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 
2002).

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows:
(1) Competent medical evidence means evidence 
provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  Competent 
medical evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as medical 
and scientific articles and research reports or 
analyses. 

(2) Competent lay evidence means any evidence not 
requiring that the proponent have specialized 
education, training, or experience.  Lay evidence 
is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys 
matters that can be observed and described by a lay 
person.

The veteran's service medical records do not reflect a 
diagnosis of or treatment of a right shoulder disability.  
The December 1944 Certificate of Disability for Discharge is 
also silent as to any right shoulder disability. 

Since discharge from service, in December 1944, the veteran 
has been service connected for a right knee injury and lumbar 
strain, and in January 2001, the veteran received service 
connection for right hip bursitis and osteomyelitis of the 
right leg.  The earliest medical records to show complaints 
of pain to the neck and right shoulder area is dated August 
1982 and to show use of a cane is dated October 1997.  Clinic 
records reveal an extensive history of shoulder pain and the 
use of steroid injections to control such pain.  

In November 2001, the veteran submitted a note from her 
private physician stating that she was being treated for 
osteoarthritis of the right shoulder and knees.  The 
physician appears to state that those conditions were 
related, but the note is not clearly decipherable.  In June 
2001, a VA examiner stated that the veteran had 
osteoarthritis of the right shoulder which was not related to 
the use of a cane.  The examiner further stated that "[m]ore 
probably than not the arthritis pre-existed the use of the 
cane."

During the September 2002 hearing, the veteran's 
representative stated that the degenerative joint disease was 
caused by the pressure placed on the shoulder from use of the 
cane which was needed for ambulation due to her service 
connected disabilities.  The veteran also stated that she was 
not sure whether or not she had actually received an injury 
to her right shoulder from an in-service fall.

However, during the May 2004 VA exam, the veteran stated that 
she injured her right shoulder from a fall in 1944 while in 
service.  A 1944 service medical record does show that the 
veteran fell.  However, the record stated that she injured 
her chest, left arm and leg, and back.  The VA examiner 
stated that it was not clear whether there was a relationship 
between the 1944 fall and the current condition of her right 
shoulder, but he did state that, with regard to the right 
shoulder disability and the use of a cane, it would be 
unusual for the cane to be a causative factor in the 
development of a rotator cuff. 

A second VA examination conducted in October 2005 stated that 
the etiology of the right shoulder disability is a chronic 
rotator cuff tear and osteoarthritis of the acromioclavicular 
joint.  Based upon a review of the claim's folder, the 
examiner stated the following:

It is my feeling that additional impairment of her 
non-service-connected right shoulder disability, 
due to her use of a cane for service, I would say 
that it is not at least as likely as not that the 
use of the cane has caused her right shoulder 
pathology because she does have osteoporosis.  She 
does have evidence of a chronic rotator cuff tear, 
and she also carries a past history of significant 
osteoporosis at and about this right shoulder.  
The actual cane should be on the contralateral 
side.  She insists on using it on the right side. 
... It would be mere speculation on my part to 
incriminate the use of a cane, since she does not 
use it for weight bearing on this right side, as 
the etiology of her right shoulder pathology.  
Having said this, it is a moot point whether or 
not the use of the cane aggravates this 
preexisting [sic] condition.     

Service connection based upon aggravation can only be 
established for additional disability when there is 
aggravation of a non-service connected condition by a service 
connected condition.  See Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  Previous medical exams also state that the 
veteran was not using the cane as a weight bearing device to 
compensate for the service connected disabilities.  See VA 
Examination (June 2001).  The October 2005 VA examiner's 
opinion is not as clearly written as the opinion could have 
been.  Nevertheless, the examiner's conclusion is that the 
cane is not used to compensate for the service connected 
disabilities, and therefore, the right shoulder disability 
cannot be aggravated by the musculoskeletal disabilities.  

With regard to the November 2001 private medical statement, 
the Board is obligated under 38 U.S.C.A. § 7104(d) to analyze 
the credibility and probative value of all evidence, account 
for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996). 

The opinion of a health care provider is never conclusive and 
is not entitled to absolute deference.  Indeed, the courts 
have provided guidance for weighing medical evidence.  An 
examination that does not take into account the records of 
prior medical treatment is neither thorough nor fully 
informed.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
A medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty.  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Here, the Board accords little 
probative value to the private examiner's statement.  The 
examiner, without review of the veteran's records, offered 
only a generalized statement that the veteran's right 
shoulder and knee disability were related.  In addition, he 
offered no basis for his finding.  For these reasons, the VA 
examiners' opinions which included a review of the claim's 
file, examination of the veteran, and an opinion with 
rationale outweigh the statement by the private examiner. 

As previously stated, the medical evidence of record does not 
show a relationship between the veteran's service connected 
musculoskeletal disabilities and the right shoulder 
disability.  The veteran's own theory of medical diagnosis 
and causation cannot be accepted as competent evidence as she 
is not shown to possess the requisite training to speak to 
issues of medical diagnosis and causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  While the 
veteran's medical records associated with the claim's folder 
do show treatment for right shoulder disability, no records 
exist establishing that the disability was either caused by 
or aggravated by the service connected musculoskeletal 
disabilities.  Accordingly, the veteran's claim must be 
denied. 

In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the veteran's claim, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

Duties to Notify and Assist 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and the representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Proper 
notice must also ask the claimant to provide any evidence in 
their possession that pertains to the claim.  Notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  

The appellant was advised of the necessary evidence to 
substantiate her claim; that the RO would assist her in 
obtaining additional information and evidence; of the  
responsibilities on both her part and VA's in developing the 
claim; and of the need to provide any evidence in her 
possession that pertains to the claim.  See Letters from RO 
to the appellant (Aug. 2003, Mar. 2005).  As such, VA 
fulfilled its notification duties.  The Court in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) also held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the appellant having been fully informed of the VCAA 
with regard to the her claim.  However, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error.  The appellant has been 
provided the appropriate notice and assistance prior to the 
claim being adjudicated by the Board and prior to the last 
final adjudication by the RO.  She has been told what she 
must show, and there is no indication of prejudice to the 
appellant based on the timing of the notice.

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate
a claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2005).  In this case, the veteran's service medical 
records, VA treatment records, and private treatment records 
have been associated with the claim's file.  Moreover, a VA 
opinion in connection with this claim was obtained.  There is 
no indication of any additional evidence that has not been 
made part of the record.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the appellant. 


ORDER

Entitlement to service connection for right shoulder 
disability claimed as secondary to service connected 
musculoskeletal disabilities is denied.




____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


